Citation Nr: 1617140	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for right hip osteoarthritis.

7.  Entitlement to service connection for left hip osteoarthritis.

8.  Entitlement to service connection for right knee osteoarthritis.
9.  Entitlement to service connection for left knee osteoarthritis.

10.  Entitlement to service connection for a sleep disorder.

11.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for post traumatic stress disorder (PTSD).

12.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depression, nervousness, anxiety, and a neuropsychiatric disorder.  

13.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for ear fungus.  

14.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for thrombocytopenia.  

15.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for pityriasis rosea of the chest, also claimed as a skin condition, chloracne, dermatophytosis, eczema, and psoriasis, to include as due to herbicide exposure.  

16.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back disorder, claimed as chronic low back pain, lumbago, lumbar spondylosis, and myositis of the para-lumbar spine muscles.  

17.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for cervical spondylosis.  

18.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure and/or as secondary to type II diabetes mellitus.

19.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure and/or as secondary to type II diabetes mellitus.

20.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure and/or as secondary to type II diabetes mellitus.

21.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure and/or as secondary to type II diabetes mellitus.

22.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) from May 2011 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran was previously denied service connected for PTSD by a February 2009 rating decision and for peripheral neuropathy of the upper and lower extremities by an April 1997 rating decision.  Accordingly, the Board has recharacterized these claims to reflect that new and material evidence must have been received to reopen them.

The Veteran's claim for service connection of major depression, recurrent, also claimed as a neuropsychiatric disorder, has included claims for service connection for anxiety and nervousness.  Accordingly, the Board has recharacterized the issue on appeal more broadly as a claim for an acquired psychiatric disorder, other than PTSD, to more accurately reflect the Veteran's claimed symptomology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A February 2015 rating decision denied service connection for chronic myositis of the para-lumbar spine muscles.  Thereafter in February 2015, the Veteran requested reconsideration of all the issues in the rating decision or issuance of a statement of the case.  The RO issued a rating decision in June 2015 that addressed all of the issues in the February 2015 rating decision, except the issue of myositis of the lumbar muscles.  

In December 2007, the Veteran sought service connection for a "back condition."  The Veteran's medical records show the Veteran complained of low back pain and weakness of the back muscles.  A February 2009 rating decision denied service connection for chronic low back pain, lumbago, and cervical and lumbar spondylosis.  The Board finds that the Veteran's claim for chronic myositis of the 

lumbar muscles should have been treated as a claim to reopen the back claim denied in February 2009, which included symptoms of weak back muscles.  

The Board has recharacterized the back issue on appeal broadly as a claim for a low back disorder to more accurately reflect the Veteran's claimed symptomology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for a disorder of the feet has been raised by the record in a July 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Hypertension

The Veteran had service in Vietnam; therefore, he is afforded the presumption of exposure to herbicidal agents during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Hypertension is not a disease that has been found to be presumptively associated with exposure to herbicidal agents.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences' Institute of Medicine's Veterans and Agent Orange:  Update 2010 concluded that there was limited or suggestive evidence of an association between herbicide exposure and hypertension.  See Nat'l. Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011); see also 79 Fed. Reg. 20,308, 20,310 (April 14, 2014).  Given that the medical evidence suggests an association between herbicide exposure and hypertension, a VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

PTSD and other psychiatric disabilities

The Veteran was afforded VA examinations for PTSD and other psychiatric disabilities in October 2015.  The examiner seemed to indicate on part of the examination that the Veteran did not meet any of the DSM 5 criteria for a diagnosis of PTSD, while in other parts indicating that he did meet some of the criteria.

The examiner provided an opinion that the there was no "temporal relationship" between a current psychiatric disability and service, because the Veteran did not seek psychiatric treatment until twenty-seven years after service.  The examiner did not discuss the Veteran's May 1968 claim for service connection in which he reported that he had experienced a nervous condition in service or his report on the Spanish version of his pre-induction medical history nervous disturbances.

All issues

The Veteran receives Social Security Administration (SSA) disability benefits.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  There is no indication that SSA records have been requested; therefore, they must be obtained on remand.  38 C.F.R. § 3.159(c)(2).

The evidence indicates that the Veteran received public disability payments in 1999.  There also is no indication that these records were requested.  VA has a duty to obtain records that are not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1).

The complete records of reported treatment by the following non-VA health care providers are not of record:  Clive A. Walters-O'Neill, M.D., M.P.H.; Miguel A. Cubano, M.D.; Farmacia Dorado; Emerson PR, Inc.; Luis Rodriguez Dedeyil, M.D.; Vega Alta Radiology; Victor J. Cardona Munoz, M.D.; Sylvia Berrios Reyes, M.D.; Ravia Hospital Hato Rey; and Carlos E. Mora Quesada, M.D.  The Board has a duty to seek these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  

All VA treatment records have not been obtained.  A September 2014 Statement of the Case provides that VA treatment records from January 2000 to January 2015 were viewed and considered, but not printed.  Those records have not been associated with the Veteran's claims file.  In addition, a March 2005 VA examination report shows that VA treatment records back to August 1995 were reviewed.  VA treatment records prior to January 4, 2000 do not appear to be of record.  Finally, the actual treatment records for inpatient hospital care provided in December 1999 to January 2000 and in August to September 2000 are not of record.  VA has a duty to obtain all of the Veteran's VA treatment records.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Pertinent VA treatment records, VA examination reports, and a private treatment report were associated with the Veteran's claims file after the statements of the case and before the case was certified to the Board; but a statement of the case was not issued.  Accordingly, a remand to have the RO consider this evidence in the first instance is necessary.  38 C.F.R. §§ 19.31, 19.37 (2015).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to authorize VA to obtain all records of non-VA treatment for the disorders on appeal that have not already been obtained, including records of treatment by Clive A. Walters-O'Neill, M.D., M.P.H.; Miguel A. Cubano, M.D.; Farmacia Dorado; Emerson PR, Inc.; Luis Rodriguez Dedeyil, M.D.; Vega Alta Radiology; Victor J. Cardona Munoz, M.D.; Sylvia Berrios Reyes, M.D.; Ravia Hospital Hato Rey; and Carlos E. Mora Quesada, M.D.  Additionally, obtain records from Luis E. Rodriquez, M.D. since December 2007.  Tell the Veteran that he may obtain and submit the records himself.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Obtain all of the Veteran's inpatient and outpatient VA treatment records from August 1995 to the present.  All attempts to procure the requested records, including negative replies, should be documented in the claims file.

3.  Obtain all of the Veteran's SSA disability records, including decisions and any medical records considered in those decisions.

4.  Obtain all of the Veteran's public disability records, including decisions and any medical records considered in those decisions.

5.  After obtaining available evidence, ask the examiner who provided the October 2015 mental health examination and opinion to review the claims file and consider the Veteran's 1968 claim for service connection for a nervous disorder and his reports in that claim of a nervous condition in service as well as the history he reported on the pre-induction medical history.  
The examiner should provide an opinion as to whether any psychiatric disability present at any time during the current appeal (since approximately 2010) is related to a disease or injury in service.  Diagnoses have included cognitive impairment and major depression.  The examiner should provide an opinion as to whether the Veteran's 1968 report or service treatment records make it at least as likely as not that a current disability is related to service.

The examiner should clarify whether the Veteran has met the criteria for a diagnosis of PTSD at any time since 2010; and if not, should specify the criteria that are not met.

6.  After obtaining available records, schedule the Veteran for a VA examination to determine whether the Veteran's hypertension is related to his military service, to include as due to exposure to herbicidal agents on a non-presumptive, direct basis.  

The examination report must include a notation that the claims file was reviewed.  All indicated tests and studies should be accomplished.

The examiner should address the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused by or related to his military service, to include as due to exposure to herbicidal agents on a non-presumptive, direct basis?

The examiner is to consider the National Academy of Sciences' Institute of Medicine's Veterans and Agent Orange: Update 2010 and any other pertinent medical data and/or medical literature that may reasonably illuminate the medical analysis in this case.  The examiner should note whether the Veteran had any risk factors for the development of hypertension, and whether the Veteran's hypertension manifested in an unusual manner.

All opinions must be supported with reasons.  

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient, in combination with other evidence of record, to establish a link between current hypertension and military service; and whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records would not be sufficient reason, by itself, for rejecting the Veteran's reports; unless, the existence of such records would be medically expected.

If an opinion cannot be provided without resorting to speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

8.  Insure that documents noted in the claims file as needing translation, are translated.

9.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





